PRICE, Judge,
concurring:
I concur in the decision to quash this appeal solely on the basis of the majority position in Commonwealth v. Kunkel, 254 Pa.Super. 5, 385 A.2d 496 (1978). My position and current belief is still in Commonwealth v. Deren, 233 Pa.Super. 373, 337 A.2d 600 (1975) and in my dissent in Kunkel, supra. Hopefully, we can expect some further direction from our supreme court since, in Commonwealth v. Bosurgi, 411 Pa. 56, 190 A.2d 304 (1963), their last word on the question sets forth the proper test, but gives no guidance on its application.